Exhibit 10.29
SONTERRA RESOURCES, INC.
2008 EQUITY COMPENSATION PLAN




ARTICLE I.
PURPOSE, ADOPTION AND TERM OF THE PLAN


1.01           Purpose.  The purpose of the Sonterra Resources, Inc. 2008 Equity
Compensation Plan (hereinafter referred to as the “Plan”) is to advance the
interests of the Company as hereinafter defined) and its Subsidiaries as
hereinafter defined) by encouraging and providing for the acquisition of an
equity interest in the Company by non-employee directors, officers, key
employees, and other persons that provide consulting services to us or to our
subsidiaries through  grants and awards of Equity Compensation (as hereinafter
defined).  The Plan will enable the Company to retain the services of
non-employee directors, officers, key employees, and  other persons that provide
consulting services to us or to our subsidiaries and upon whose judgment,
interest, and special effort the successful conduct of our operations is largely
dependent and to compete effectively with other enterprises for the services of
such non-employee directors, officers, key employees, and other persons that
provide consulting services to us or to our subsidiaries as may be needed for
the continued improvement of its business. All Grants and Awards of Equity
Compensation made under the Plan shall be based upon attainment of specified
Performance Objectives as set forth in Section 5.02 and may qualify as
performance-based compensation under Section 162(m) of the Code.


1.02           Adoption and Term.  The Plan shall become effective on March 31,
2009, and no Equity Compensation shall be awarded after the tenth anniversary of
the Plan. The term of each Grant or Award of Equity Compensation shall terminate
ten (10) years from the date of such Grant or Award, or such earlier date as
shall be determined in the Option Agreement (as hereinafter defined) approved by
the Board ( as hereinafter defined).


ARTICLE II.
DEFINITIONS


For purposes of the Plan, capitalized terms shall have the meanings prescribed
therefore in the body of the Plan or, if not prescribed herein, shall have the
following meanings:


2.01           “Applicable Law” means any federal, state, or local laws, rules,
and regulations that apply to the person or subject matter under the relevant
circumstances.


2.02           “Award” means an award of Performance Stock Options.


2.03           “Beneficiaries” means an individual, trust or estate that, by
will or the laws of descent and distribution, succeeds to the rights and
obligations of the Participant under the Plan and a Option Agreement upon the
Participant's death.
 
1

--------------------------------------------------------------------------------




2.04           “Board” means the Board of Directors of the Company.


2.05           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto. References to a section of the Code
shall include that section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes said section.


2.06           “Committee” means a committee of the Board as may be appointed,
from time to time, by the Board to administer the Plan.


(a)           The Board may appoint more than one Committee to administer the
Plan.  If it appoints more than one Committee, one Committee (the “Compensation
Committee”) shall have the authority to grant Options to a Participant who is
either, at the Date of Grant of the Option, a “covered employee” as defined in
Section 162(m) or who is subject to Section 16 of the Exchange Act; however,
such Committee shall also have the authority to grant Options to other
Participants. The Compensation Committee shall be composed of at least two
directors of the Company, each of whom is a “non-employee director” as defined
in Rule 16b-3 and an “outside director” within the meaning of Section 162(m).
If, however, at least two of the Company's directors are not both “non-employee
directors” and “outside directors,” the Board may grant Options to a Participant
who is either a “covered employee” or subject to Section 16 of the Exchange Act,
in which case the Board may also administer the Plan and the term “Committee” as
used herein shall also include the Board. The other Committee (the “Select
Committee”) shall be composed of at least one director, who may be an officer of
the Company. The Select Committee shall have authority to grant Options to a
Participant who is not, at the Date of Grant, either a “covered employee” as
defined in Section 162(m) or subject to Section 16 of the Exchange Act. Awards
may only be made to “covered employees” by joint action of the Compensation
Committee and the Select Committee.


(b)           The Board may, from time to time, appoint members of each
Committee in substitution for those members who were previously appointed and
may fill vacancies, however caused, in the Committee.


(c)           The Compensation Committee and the Select Committee shall each
have the power and authority to administer the Plan in accordance with Article
III with respect to particular classes of Participants as specified in Section
2.04(a)) and, when used herein, the term “Committee” shall mean either the
Compensation Committee or the Select Committee if the Board appoints more than
one Committee to administer the Plan. If, however, there is a conflict between
the determinations made by the Compensation Committee and the Select Committee,
the determinations made by the Compensation Committee shall control.


2.07           “Common Stock” means the Common Stock, par value $.001 per share,
of the Company.


2.08           “Company” means Sonterra Resources, Inc. (fka River Capital
Group, Inc.), a corporation organized under the laws of the State of Delaware,
and its successors.
 
2

--------------------------------------------------------------------------------




2.09           “Date of Grant” means the date designated by the Committee as the
date as of which it makes an Option Grant, which shall not be earlier than the
date on which the Committee approves the granting of such Grant or Award.


2.10           “Disability” has the meaning specified in Section 22(e) (3) of
the Code.


2.11           “Disability Date” means the date, as determined by the Committee,
as of which an Employee Participant has a Disability.


2.12           “Employee Participant” means a Participant who is not a
Non-Employee Director.


2.13           “Equity Compensation” means Performance Option Grants.


2.14           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.


2.15           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


2.16           “Fair Market Value” of a share of Common Stock means, as of any
given date, the closing sales price of a share of Common Stock on such date on
the principal national securities exchange on which the Common Stock is then
traded or, if the Common Stock is not then traded on a national securities
exchange, the closing sales price or, if none, the average of the bid and asked
prices of the Common Stock on such date as reported on the Over-The-Counter
Bulletin Board (the “OTCBB”); provided, however, that, if there were no sales
reported as of such date, Fair Market Value shall be computed as of the last
date preceding such date on which a sale was reported; provided, further, that,
if any such exchange or quotation system is closed on any day on which Fair
Market Value is to be determined, Fair Market Value shall be determined as of
the first date immediately preceding such date on which such exchange or
quotation system was open for trading. If the Common Stock is not admitted to
trade on a securities exchange or quoted on OTCBB, the Fair Market Value of a
share of Common Stock as of any given date shall be as determined in good faith
by the Committee, in its sole and absolute discretion, which determination may
be based on, among other things, the opinion of one or more independent and
reputable appraisers qualified to value companies in the Company's line of
business.  Notwithstanding the foregoing, the Fair Market Value of a share of
Common Stock shall never be less than par value per share.


2.17           “Grant” means the grant of Options to a Participant under the
Plan as set forth in an Option Agreement.


2.18           “Initial Option Price” means the option price of $1.04 per share
of Common Stock. Notwithstanding the foregoing, the option price per share of
common stock shall never be less than the Fair Market Value on the date of the
Option Grant.


2.19           “Non-Employee Director” means each member of the Board or of the
Board of Directors of a Subsidiary, in each case who is not an employee of the
Company or of any of its Subsidiaries.
 
3

--------------------------------------------------------------------------------




2.20           “Option Agreement” means a written agreement between the Company
and a Participant specifically setting forth the terms and conditions of Options
granted to a Participant under the Plan.


2.21           “Option Grant” means the grant of Options to a Participant under
the Plan as set forth in an Option Agreement.


2.22           “Option” means any option to purchase Common Stock granted under
the Plan to an Employee Participant or to a Non-Employee Director. All Options
granted under the Plan shall be performance-based Options that do not qualify as
incentive stock options under Section 422 of the Code.


2.23           “Participant” means any employee, Non-Employee Director, or other
person that provides consulting services to us or to our subsidiaries of the
Company or any of its Subsidiaries selected by the Committee to receive an
Option Grant under the Plan in accordance with Articles V and/or VI.


2.24           “Plan” means the Sonterra Resources, Inc. 2008 Equity
Compensation Plan as set forth herein, and as the same may be amended from time
to time.


2.25           “Option Agreement” means an Option Agreement.


2.26           “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under
Section 16 of the Exchange Act and any successor rule.


2.27           “SEC” means the Securities and Exchange Commission.


2.28           “Section 162(m)” means Section 162(m) of the Code and the
regulations thereunder.


2.29           “Section 409A” means Section 409A of the Code and the regulations
thereunder.


2.30           “Securities Act” means the Securities Act of 1933, as amended.


2.31           “Securities Exchange Agreement” means the Securities Exchange and
Additional Note Purchase Agreement dated August 3, 2007, entered into by and
between the Company and The Longview Fund, L.P., as may be amended from time to
time hereafter and/or the Securities Exchange Agreement dated November 10, 2008,
entered into by and between the Company and Longview Marquis Master Fund, L.P.,
as the context indicates.


2.32           “Subsidiary” means a company more than 50% of the equity
interests of which are beneficially owned, directly or indirectly, by the
Company.


2.33           “Termination of Employment” means, with respect to an Employee
Participant, the voluntary or involuntary termination of a Participant's
employment with the Company or any of its Subsidiaries for any reason,
including, without limitation, death, Disability, retirement or as the result of
the sale or other divestiture of the Participant's employer or any similar
transaction in which the Participant's employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Employment, and whether a Termination of Employment is
a result of Disability, shall be determined in each case by the Committee in its
sole and absolute discretion, subject to ERISA and other Applicable Law.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III.
ADMINISTRATION


3.01           Committee.  The Plan shall be administered by the Committee,
which shall have exclusive and final authority in each determination,
interpretation, or other action affecting the Plan and its Participants. The
Committee shall have the sole and absolute discretion to interpret the Plan, to
establish and modify administrative rules for the Plan, to select the
Non-Employee Directors, officers, key employees, and other persons that provide
consulting services to us or to our subsidiaries to whom Options may be granted,
to determine the terms and provisions of  Option Grants and Option Agreements
(which need not be identical), to determine all claims for benefits under the
Plan, to impose such conditions and restrictions on Equity Compensation as it
determines appropriate, to determine whether the shares delivered on the
exercise of Options will be treasury shares or will be authorized but previously
unissued shares, and to take such steps in connection with the Plan and Equity
Compensation granted hereunder as it may deem necessary or advisable. No action
of the Committee will be effective if it contravenes or amends the Plan in any
respect.


3.02           Actions of the Committee.  Except when the “Committee” is the
“Board” in the circumstance described in the fourth sentence of Section 2.04(a),
all determinations of the Committee shall be made by a majority vote of its
members. A majority of a Committee's members shall constitute a quorum. Any
decision or determination reduced to writing and signed
by all of the members shall be fury as effective as if it had been made by a
majority vote at a meeting duly called and held. The Committee shall also have
express authorization to hold Committee meetings by conference telephone, or
similar communication equipment by means of which all persons participating in
the meeting can hear each other.




ARTICLE IV.
SHARES OF COMMON STOCK


4.01           Options on Shares of Common Stock Issuable.  Subject to
adjustments as provided in Section 9.05, the maximum number of options available
for Grants under the Plan shall be three million (3,000,000).  Employee
Participants, Non-Employee Directors, and other persons that provide consulting
services to us or to our subsidiaries are eligible for Option Grants under the
Plan. The Common Stock to be offered under the Plan shall be authorized and
unissued Common Stock or issued Common Stock that shall have been reacquired by
the Company and held in its treasury.
 
5

--------------------------------------------------------------------------------




4.02           Number of Shares of Common Stock Awarded to any Participant.  In
the event the purchase price of an Option is paid, or related tax or withholding
payments are satisfied, in whole or in part through the delivery of shares of
Common Stock issuable in connection with the exercise of the Option, a
Participant will be deemed to have received an Option with respect to those
shares of Common Stock.


4.03           Shares of Common Stock Subject to Terminated Options.  The Common
Stock covered by any unexercised portions of terminated Options may again be
subject to new Options under the Plan.


ARTICLE V.
PARTICIPATION


5.01           Eligible Participants.  Employee Participants shall be such
officers and other key employees of the Company or its Subsidiaries, whether or
not directors of the Company, as the Committee, in its sole and absolute
discretion, may designate from time to time. Non-Employee Director Participants
shall be such Non-Employee Directors as the Committee, in its sole and absolute
discretion, may designate from time to time. Consulting Participants shall be
such persons who render consulting services to the Company or its subsidiaries
as the Committee, in its sole and absolute discretion, may designate from time
to time.  In making such designations, the Committee may take into account the
nature of the services rendered by the officers, key employees and Non-Employee
Directors, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee, in its
sole and absolute discretion, may deem relevant. The Committee's designation of
a Participant in any year shall not require the Committee to designate such
person to receive Equity Compensation in any other year. The Committee shall
consider such factors as it deems pertinent in selecting Participants and in
determining the amounts of their respective Option Grants. A Participant may
hold more than one Option Grant awarded under the Plan. Subject to adjustments
as provided in Section 9.05, during the term of the Plan, no Employee
Participant may receive Options to purchase more than 400,000 shares of Common
Stock under the Plan in any given year, and the total number of Options awarded
to all Employee Participants shall not exceed 1,300,000 in any given year.






[INTENTIONALLY LEFT BLANK]
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
5.01           Performance Objectives Necessary for Options to Vest.  Vesting of
Options granted to all Participants in a given year shall be based upon the
achievement of each performance objective set forth in the following table
(“Performance Objective”):




Percentage of  Options That Vest Each Year for Shares Earned Under the Option
Agreement*
 
Compounded Annual Net Reserve Growth Performance Objective**
 
Maximum Number of Options that Vest Each Year Based on Achievement of  Reserve
Growth Performance Objective
 
Maximum Number of Options That Vest Each Year Based on Achievement of 75% of
Reserve Growth Performance Objective
 
 Maximum Number of Options That Vest Each Year Based on Achievement  of  50% of
Reserve Growth Performance Objective
 
Maximum Number of Options That Vest Each Year Based on Achievement of <50% of
Reserve Growth Performance Objective
33-1/3%
 
36%
 
433,334
 
325,000
 
216,667
 
0
33-1/3%
 
36%
 
433,333
 
325,000
 
216,666
 
0
33-1/3%
 
36%
 
433,333
 
325,000
 
216,666
 
0
100%
     
1,300,000
 
975,000
 
650,000
 
0



* Once the applicable compounded Annual Net Reserve Growth Performance Objective
Target has been achieved for a given year at the 100% Target Level (36% or
greater), 75% of Target Level (between 24% and 36%), 50% of Target Level
(between 18% and 24%), and 0% for 18% or less Compounded Annual Net Reserve
Growth, the Options awarded will vest in full over 3 years at 33-1/3% per annum.


**The compounded Annual Net Reserve Growth Performance Objective is based upon
the total Proved, Probable and Possible reserves net to Sonterra’s interest,
adjusted for production, farmouts, and other dispositions of the underlying oil
and gas assets, as each reserve category is defined under industry standard SPE
reserve definitions.


*** For every given year during the Plan, the applicable Prior Period shall
commence April 1, 2008, and shall end as of the end of the calendar quarter
ended March 31st of that given year.




ARTICLE VI.
STOCK OPTIONS


6.01           Grant of Option.  Any Option granted under the Plan shall have
such terms as the Committee may, from time to time, approve, and the terms and
conditions of Options need not be the same with respect to each Participant.


6.02           Terms of Options.  Options granted under the Plan shall be
subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:
7

--------------------------------------------------------------------------------




(a)           Option Price.  The Options under the Plan shall be granted at the
Initial Option Price; provided, however, that, except as required by Rule 16b-3
with respect to Options granted to persons subject to Section 16 of the Exchange
Act, no amendment of an Option shall be deemed to be the grant of a new Option
for purposes of this Section 6.02(a). Notwithstanding the foregoing, the option
price per share of Common Stock of an Option shall never be less than Fair
Market Value.


(b)           Option Term.  The term of each Option shall be fixed by the
Committee, but no Option shall be exercisable more than ten (10) years after the
Date of Grant.


(c)           Exercisability.  An Option Agreement with respect to Options may
contain such Performance Objective targets, waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, a requirement that an
Option is exercisable in periodic installments), and restrictions on transfer of
the underlying shares of Common Stock, if any, as may be determined by the
Committee at the time of grant. To the extent not exercised, installments shall
cumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, subject to the limitations set forth in Sections 6.02(b), (d), (g),
(h) and (i).


(d)           Vesting Schedules.  All Options shall vest in accordance with the
terms and conditions of the Option Agreement executed as of the Date of Grant.


(e)           Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions that apply under Section 6.02(c) and subject to
Sections 6.02(b), (d), (g), (h) and (i), Options may be exercised in whole or in
part at any time during the term of the Option, by giving written notice of
exercise to the Company specifying the number of shares of Common Stock to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price in such form as the Committee may accept (including payment in accordance
with a cashless exercise program approved by the Committee). If and to the
extent the Committee determines in its sole and absolute discretion at or after
grant, payment in full or in part may also be made in the form of shares of
Common Stock already owned by the Participant and for which the Participant has
good title, free and clear of any liens or encumbrances) based on the Fair
Market Value of the shares of Common Stock on the date the Option is exercised;
provided, however, that any already owned Common Stock used for payment must
have been held by the Participant for at least six months. No Common Stock shall
be issued on exercise of an Option until payment, as provided herein, therefor
has been made. A Participant shall generally have the right to dividends or
other rights of a stockholder with respect to Common Stock subject to the Option
only when certificates for shares of Common Stock are issued to the Participant,
or, if the Common Stock shall be uncertificated, when such shares of Common
Stock are credited to the direct registration system account of such
Participant.


(f)           Non-Transferability of Options.  No Option shall be transferable
by the Participant otherwise than by will, by trust, by the laws of descent and
distribution, or pursuant to a domestic relations order.
 
8

--------------------------------------------------------------------------------




(g)           Acceleration or Extension of Exercise Time.  The Committee, in its
sole and absolute discretion, shall have the right (but shall not in any case be
obligated) to permit purchases of Common Stock subject to any Option granted to
a Participant prior to the time such Option would otherwise become exercisable
under the terms of the Option Agreement. In addition, the Committee, in its sole
and absolute discretion, shall have the right (but shall not in any case be
obligated) to permit any Option granted to a Participant to be exercised after
the day the Option would otherwise expire, subject, however, to the limitation
set forth in Section 6.02(b).


(h)           Exercise of Options Upon Termination of Employment.  The following
provisions apply to Options granted to Employee Participants:


(i)  Exercise of Vested Options Upon Termination of Employment.


(A)           Termination.  Unless the Committee, in its sole and absolute
discretion, provides for a shorter or longer period of time in an Option
Agreement or a longer period of time in accordance with Section 6.02(g), upon an
Employee Participant's Termination of Employment other than by reason of death
or Disability, the Employee Participant may, within 90 days from the date of
such termination of Employment, exercise all or any part of his or her Options
as were exercisable at the date of Termination of Employment. In no event,
however, may any Option be exercised later than the date determined pursuant to
Section 6.02(b).


(B)           Disability.  Unless the Committee, in its sole and absolute
discretion, provides for a shorter or longer period of time in an Option
Agreement or a longer period of time in accordance with Section 6.02(g), upon an
Employee Participant's Disability Date, the Employee Participant may, within one
(1) year after the Disability Date, exercise all or a part of his or her
Options, whether or not such Option was exercisable on the Disability Date, but
only to the extent not previously exercised. In no event; however, may any
Option be exercised later than the date determined pursuant to Section 6.02(b).


(C)           Death.  Unless the Committee, in its sole and absolute discretion,
provides for a shorter period of time in an Option Agreement, in the event of
the death of an Employee Participant while employed by the Company or a
Subsidiary, the Employee Participant's Beneficiary shall, within one (1) year
after the Disability Date, be entitled to exercise any Options that were vested
at the date of the Employee Participant's death. In no event, however, may any
Option be exercised later than the date determined pursuant to Section 6.02(b).


(ii)           Expiration of Unvested Options Upon Termination of
Employment.  Subject to Sections 6.02(g) and 6.02(h)(i)(B) and (C), to the
extent all or any part of an Option granted to an Employee Participant was not
exercisable as of the date of Termination of Employment, such right shall expire
at the date of such Termination of Employment. Notwithstanding the foregoing,
the Committee, in its sole and absolute discretion and under such terms as it
deems appropriate, may permit an Employee Participant to continue to accrue
service with respect to the right to exercise his or her Options.
 
9

--------------------------------------------------------------------------------




(i)           Exercise of Options Upon Termination of Service.  Unless the
Committee, in its sole and absolute discretion, provides for a shorter or longer
period of time in an Option Agreement or a longer period of time in accordance
with Section 6.02(g), if a Non-Employee Director's service or Consulting
Participant’s service with the Company or a Subsidiary terminates for any reason
or if such person ceases to be a Non-Employee Director or consultant, such
Option may be exercised to the extent it was exercisable on the date of such
termination of service until the expiration of the stated term of the Option,
but only to the extent it was not previously exercised.


ARTICLE VII.
TERMS APPLICABLE TO ALL OPTIONS GRANTED UNDER THE PLAN


9.01           Plan Provisions Control Terms of Grants.  The terms of the Plan
shall govern all Options granted under the Plan, and in no event shall the
Committee have the power to grant to a Participant any Options under the Plan in
contravention with any provisions of the Plan. If any provision of any Option
Grant awarded under the Plan conflicts with any of the terms in the applicable
Option Agreement (as defined in Section 9.02 below) or in the Plan itself as
constituted on the Date of Grant of such Options, the terms in the Plan as
constituted on the Date of Grant of such Options shall control over the terms in
any Option Agreement.


9.02           Option Agreements.  No person shall have any rights under any
grant of Options granted under the Plan unless and until the Company and the
Participant to whom such Option shall have been granted shall have executed and
delivered an Option Agreement to the Committee which expressly granted the
Options.


9.03           Modification of Options after Grant.  Except as provided by the
Committee, in its sole and absolute discretion, in the Option Agreement or as
provided in Section 9.05, no Option  granted under the Plan to a Participant may
be modified (unless such modification does not materially decrease the value of
the Option) after the Date of Grant, except by express written agreement between
the Company and the Participant so long as any such change (a) shall not be
inconsistent with the terms of the Plan or Applicable Law and (b) shall be
approved by the Committee.


9.04           Taxes.  The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any Common Stock issuable
under such Participant’s Option Grant issued to an Employee Participant, and the
Company may defer issuance of such shares of Common Stock unless indemnified to
its satisfaction against any liability for any such tax. The amount of such
withholding or tax payment shall be determined by the Committee or its delegate
and shall be payable by the Participant at such time as the Committee
determines. A Participant shall be permitted to satisfy his or her tax or
withholding obligation by (a) having cash withheld from the Participant's salary
or other compensation payable by the Company or a Subsidiary, (b) the payment of
cash by the Participant to the Company, (c) the payment in shares of Common
Stock already owned by the Participant valued at Fair Market Value, and/or (d)
the withholding from the Option, at the appropriate time, of a number of shares
of Common Stock sufficient, based upon the Fair Market Value of such Common
Stock, to satisfy such tax or withholding requirements. The Committee shall be
authorized, in its sole and absolute discretion, to establish rules and
procedures relating to any such withholding methods it deems necessary or
appropriate (including, without limitation, rules and procedures relating to
elections by Participants who are subject to the provisions of Section 16 of the
Exchange Act to have shares of Common Stock withheld from an Award to meet those
withholding obligations).
10

--------------------------------------------------------------------------------




9.05           Adjustments to Reflect Capital Changes; Change in Control.


(a)           Recapitalization.  The number and kind of shares subject to
outstanding Option Grants, the purchase price or exercise price of such Options,
the limits set forth in Sections 4.01, 5.01, 6.01, 7.01, and 9.03 of the Plan,
and the number and kind of shares available for Options subsequently granted
under the Plan shall be appropriately adjusted to reflect any stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
change in capitalization with a similar or comparable substantive effect upon
the Plan or the Option Grants awarded under the Plan. The Committee shall have
the power and sole and absolute discretion to determine the nature and amount of
the adjustment to be made in each case to effectuate such similar or comparable
substantive effect.


(b)           Sale or Reorganization.  After any reorganization, merger, or
consolidation in which the Company is the surviving entity, each Participant
shall, at no additional cost, be entitled upon the exercise of Options
outstanding prior to such event to receive (subject to any required action by
stockholders), in lieu of the number of shares of Common Stock receivable on
exercise pursuant to such Option Grant, the number and class of shares of stock
or other securities to which such Participant would have been entitled pursuant
to the terms of the reorganization, merger, or consolidation if, at the time of
such reorganization, merger, or consolidation, such Participant had been the
holder of record of a number of shares of Common Stock equal to the number of
shares of Common Stock receivable on exercise pursuant to such Option Grant.
Comparable rights shall accrue to each Participant in the event of successive
reorganizations, mergers, or consolidations of the character described above in
order to effectuate such similar or comparable substantive effect.


(c)           Options to Purchase Stock of Acquired Companies.  After any
reorganization, merger, or consolidation in which the Company shall be a
surviving entity, the Committee may grant substituted Options under the
provisions of the Plan or replace old options, shares of restricted stock, or
other equity compensation granted under a plan of another party to the
reorganization, merger, or consolidation whose stock subject to the old options,
restricted stock, or other equity compensation may no longer be issued following
such reorganization, merger, or consolidation. The foregoing adjustments and
manner of application of the foregoing provisions in order to effectuate such
similar or comparable substantive effect shall be determined by the Committee in
its sole and absolute discretion. Any such adjustments may provide for the
elimination of any fractional shares of Common Stock that might otherwise become
subject to any Options.
 
11

--------------------------------------------------------------------------------




(d)           Changes in Control.  (i) Upon the dissolution or liquidation of
the Company, (ii) upon a reorganization, merger, or consolidation in which the
Company is not the surviving corporation, (iii) upon the sale of substantially
all of the property or assets of the Company to another corporation, or (iv) if
at least 50% or more of the voting stock of the Company is sold either through a
tender offer or otherwise to a party or an affiliated group of parties, then the
Plan, together with all Options granted hereunder and not exercised as provided
in this 9.05 (d) (except for Options already vested or which would otherwise
vest within one year after the Change of Control), shall terminate, unless
provisions are made in connection with such transaction for the assumption of
Options theretofore granted, or for the substitution for such Options of new
options of the successor corporation or a parent or subsidiary thereof, with
appropriate adjustment as to the number and kinds of shares and the per share
exercise prices and/or for any other appropriate comparable adjustment with
respect to the issuance of shares of the successor corporation in substitution
for said restricted shares in order to effectuate such similar or comparable
substantive effect.  In the event such Options shall be terminated, all
outstanding Options shall be exercisable in full for at least 30 days prior to
such termination date, whether or not exercisable during such period, subject,
however, to the limitation set forth in Section 6.02(b). For purposes of this
Article IX, including without limitation this Section 9.05(d), the Company
refers to Velocity Energy Inc., formerly known as Sonterra Resources, Inc. The
Committee shall determine the date on which Options may become exercisable
pursuant to this Section 9.05(d).


9.06           Surrender of Options.  Any Options granted to a Participant under
the Plan may be surrendered to the Company for cancellation on such terms as the
Committee may approve in compliance with the terms of this Plan and ERISA, SEC,
or other Applicable Law.


9.07           No Right to Options; No Right to Employment.  No director,
employee or other person shall have any claim or right to be granted any
Options. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company or any
of its Subsidiaries.


9.08           Options Not Includable for Benefit Purposes.  Income recognized
by a Participant pursuant to the provisions of the Plan shall not be included in
the determination of benefits under any employee pension benefit plan as such
term is defined in Section 3(2) of ERISA) or group insurance or other benefit
plans applicable to the Participant that are maintained by the Company
or any of its Subsidiaries, except as may be provided under the terms of such
plans or determined
by resolution of the Board.


9.09           Governing Law.  The Plan and all determinations made and actions
taken pursuant to the Plan shall be governed by the laws of the State of
Delaware other than the conflict of laws provisions of such laws, and shall be
construed in accordance therewith.


9.10           No Strict Construction.  No rule of strict construction shall be
implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Option granted under the
Plan or any rule or procedure established by the Committee.
 
12

--------------------------------------------------------------------------------




9.11           Compliance.  It is intended that the Plan be applied and
administered in compliance with Rule 16b-3, Section 162(m), Section 409A, and
other Applicable Law.  If any provision of the Plan would be in violation of
Section 162(m) and Section 409A if applied as written, such provision shall not
have effect as written and shall be given effect so as to comply with Section
162(m) and Section 409A as determined by the Committee in its sole and absolute
discretion. The Board is authorized to amend the Plan and the Committee is
authorized to make any such modifications to Option Agreements to comply with
Rule 16b-3, Section 162(m) and Section 409A, as each may be amended from time to
time, and to make any other such amendments or modifications deemed necessary or
appropriate to better accomplish the purposes of the Plan in light of any
amendments made to Rule 16b-3, Section 162(m) and Section 409A. Notwithstanding
the foregoing, the Board may amend the Plan so that it (or certain of its
provisions) no longer comply with any or all of Rule 16b-3, Section 162(m) or
Section 409A if the Board specifically determines that such compliance is no
longer necessary or desired and the Committee may grant Options that do not
comply with Rule 16b-3, Section 162(m) and/or Section 409A if the Committee
determines, in its sole and absolute discretion, that it is in the interest of
the Company to do so.  Except as set forth on Schedule 3(ff), every Option
issued by the Company (I) has (or, if no longer outstanding, had), with respect
to each share of Common Stock into which it was or is convertible or for which
it was or is exercisable or exchangeable, an exercise price equal to or greater
than the fair market value per share of Common Stock on the date of grant of
such Option, (II) was issued in compliance with the terms of the plan under
which it was issued and in compliance with applicable Laws, rules and
regulations, including the rules and regulations of each of the Principal
Markets (as defined above), and (III) has been accounted for in accordance with
GAAP and otherwise been disclosed accurately and completely and in accordance
with the requirements of the securities laws, including Rule 402 of Regulation
S-B promulgated under the 1933 Act and Rule 402 of Regulation S-K promulgated
under the 1933 Act, as applicable, and the Company has paid, or properly
reserved for, all taxes payable with respect to such Options (including taxes
payable, if any, with respect to the issuance and exercise thereof), and has not
deducted any amounts from its taxable income that it is not entitled to deduct
with respect to any such stock options (including the issuance and exercise
thereof).  As used in this Agreement, “Options” means any rights, warrants or
options to subscribe for or purchase Common Stock or Convertible Securities; and
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.


9.12           Captions.  The captions (i.e., all Article and Section headings)
used in the Plan are for convenience only, do not constitute a part of the Plan,
and shall not be deemed to limit, characterize, or affect in any way any
provisions of the Plan, and all provisions of the Plan shall be construed as if
no captions have been used in the Plan.


9.13           Severability.  Whenever possible, each provision in the Plan and
every grant or award of Equity Compensation at any time granted or awarded under
the Plan shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Plan or any Option granted under the
Plan shall at any time be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law, and (b) all other provisions of the Plan and every other
Option Grant at any time granted under the Plan shall remain in full force and
effect.
 
13

--------------------------------------------------------------------------------




9.14           Legends.  All certificates for Common Stock delivered under the
Plan shall be subject to such transfer restrictions set forth in the Plan and
such other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
the Common Stock is then listed, and any applicable federal or state securities
law (“Legend”). The Committee may cause a Legend or Legends to be put on any
such certificates to make appropriate references to stock restrictions.


9.15           Investment Representation.  The Committee may, in its sole and
absolute discretion, demand that any Participant granted an Option deliver to
the Committee at the time of grant or exercise of such Option Grant written
representation that the shares of Common Stock to be acquired upon exercise are
to be acquired for investment and not for resale or with a view to the
distribution thereof. Upon such demand, delivery of such written representation
by the Participant prior to the delivery of any shares of Common Stock pursuant
to the exercise thereof shall be a condition precedent to the Participant's
right to purchase or otherwise acquire such shares of Common Stock by such
Grant, or the exercise thereof. The Company is not legally obliged hereunder if
fulfillment of its obligations under the Plan would violate federal or state
securities laws or other Applicable Law.


9.16           Amendment and Termination.


(a)           Amendment.  The Board shall have complete power and authority to
amend the Plan at any time it is deemed necessary or appropriate; provided,
however, that the Board shall not, without the affirmative approval of a simple
majority of the holders of Common Stock, represented, by person or by proxy, and
entitled to vote at an annual or special meeting of the holders of Common Stock,
make any amendment that requires stockholder approval under applicable law or
rule, unless the Board determines that compliance with such law or rule is not
desired with respect to the Plan as a whole or the provision to be amended; and
further, provided that the option prices set forth in Section 6.02(a) shall not
be increased. No termination or amendment of the Plan may, without the consent
of the Participant to whom any Options shall theretofore have been granted under
the Plan, adversely affect the right of such individual under such Option
Grants; provided, however, that the Committee may, in its sole and absolute
discretion, make provision in an Option Agreement for such amendments that, in
its sole and absolute discretion, it deems appropriate.


(b)           Termination.  The Board shall have the right and the power to
terminate the Plan at any time. No Options shall be granted under the Plan after
the termination of the Plan, but the termination of the Plan shall not have any
other effect, and any Options outstanding at the time of the termination of the
Plan may be amended and exercised and may vest after termination of the Plan at
any time prior to the expiration date of such Options to the same extent such
Options could have been amended and would have been exercisable or would have
vested had the Plan not terminated.
 
14

--------------------------------------------------------------------------------




9.17           Costs and Expenses.  All costs and expenses incurred in
administering the Plan shall be borne by the Company.


9.18           Unfunded Plan.  The Company shall not be required to establish
any special or separate fund or make any other segregation of assets to assure
the payment of any Equity Compensation under the Plan, unless otherwise required
under Applicable Law.




 
 
 
By Order of the Board of Directors of Sonterra
Resources, Inc.

 
 
 
 
 
 
15

--------------------------------------------------------------------------------

